Citation Nr: 1517864	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  08-39 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES
 
1.  Entitlement to a higher (compensable) initial disability rating (evaluation) for the trigger finger of the left hand (left hand disability).

2.  Entitlement to a higher (compensable) initial disability rating (evaluation) for the trigger finger of the right hand (right hand disability).

3.  Entitlement to a higher (compensable) initial disability rating (evaluation) for left foot plantar fasciitis with heel spur and mid-foot degenerative changes, and left fifth toe fracture (left foot disability).

4.  Entitlement to a higher (compensable) initial disability rating (evaluation) for right foot plantar fasciitis with heel spur and mid-foot degenerative changes (right foot disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1983 to April 2008.    
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program. 

In June 2011, the Board denied a compensable rating for the service-connected right knee disability and remanded the initial rating appeals for the right and left hand and foot disabilities for VA medical examinations, with subsequent readjudication of the appeal.  Although a VA medical examination was scheduled for July 2011, the Veteran cancelled the examination because he was out of the country in Kuwait on a work assignment and requested a rescheduled examination.  No subsequent VA medical examination was scheduled.
In April 2014, the Board again remanded the initial rating appeals for the left and right hand and foot disabilities for updated VA treatment records, and VA medical examinations, with subsequent readjudication of the appeal.  The Veteran cancelled the VA medical examinations scheduled for April 2014, explaining that he was not attending the examination because he had just started a new job.  The Veteran did not request to have the VA medical examination rescheduled.  Updated VA medical records were obtained in April 2014.  In consideration of the foregoing, the Board finds that there has been substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).
In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals of Veterans Claims (Court) held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is part of an initial or increased rating appeal.  After review of the record, the Board finds that the issue of entitlement to a TDIU is not part of the current appeal because the Veteran has been employed full-time throughout the rating period on appeal.  

FINDINGS OF FACT

1.  Throughout the rating period, the left and right hand disabilities were manifested by pain associated with the right ring finger, left middle finger, and left ring fingers with normal range of motion and catching of fingers on the range of motion of right ring finger, left middle finger, and left ring finger, and some decreased range of flexion of the right index finger.

2.  Throughout the rating period, the left and right foot disabilities were manifested by foot pain and intermittent tenderness on the plantar surface with pain twice per year for approximately two days and alleviated by nonsteroidal anti-inflammatory drugs (NSAIDs) without use of correction devices or limitations on daily or occupational activities.  The right foot disability was also manifested by a second distal interphalangeal joint valgus deformity secondary to trauma, and the left foot disability was manifested by a deformity of the left fifth toe that appeared to be a bunion.


CONCLUSIONS OF LAW

1.  The criteria for a higher (compensable) initial disability rating for trigger finger of the left hand are not met or approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.31, 4.40, 4.45, 4.59, 4.71a, DC 5229-5230 (2014).

2.  The criteria for a higher (compensable) initial disability rating for trigger finger of the right hand are not met or approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.31, 4.40, 4.45, 4.59, 4.71a, DC 5229-5230 (2014).

3.  The criteria for a higher (compensable) initial disability rating for left foot plantar fasciitis with heel spur and mid-foot degenerative changes, and left fifth toe fracture are not met or approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.31, 4.40, 4.45, 4.59, 4.71a, DC 5003-5284 (2014).

4.  The criteria for a higher (compensable) initial disability rating for right foot plantar fasciitis with heel spur and mid-foot degenerative changes, and left fifth toe fracture are not met or approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.31, 4.40, 4.45, 4.59, 4.71a, DC 5003-5284 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran is challenging the initial disability ratings assigned following the grant of service connection.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. § 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the claim for service connection, is needed under the VCAA.
Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

A VA medical examination was provided in December 2007 (i.e., prior to service separation).  The medical examination report includes all relevant findings and medical opinions needed to evaluate fairly the appeal.  The VA examiner considered the history of the claimed disability as provided through interview of the Veteran and review of the service treatment records, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed a thorough examination of the Veteran; therefore, the VA medical examiner had adequate facts and data regarding the history and condition of the claimed disability when providing the medical opinion.  The Veteran cancelled subsequent VA medical examinations, which were scheduled pursuant to prior Board remand directives.  For these reasons, the Board finds that the VA medical examination report is adequate for rating purposes, and there is no need for further medical examination.  

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.  

Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Initial Rating Analysis for Trigger Finger of the Left and Right Hands

For the entire initial rating period (i.e., beginning May 1, 2008), the left and right hand disabilities have each been rated at 0 percent (i.e., noncompensable) under 
38 C.F.R. § 4.71a, hyphenated DC 5229-5230.  The hyphenated diagnostic code for the left and right hand disabilities reveals that DC 5229 is assigned for limitation of motion for the index or long finger as the service-connected injury and DC 5230 is assigned for ring or little finger limitation of motion as the residual disability.
 38 C.F.R. § 4.27. 

Under DC 5230, a 0 percent rating is prescribed for any limitation of motion of the major or minor ring or little finger.  A 0 percent rating is the only (and maximum) rating available under the diagnostic code.  38 C.F.R. § 4.71a.  DC 5227 for ankylosis of the major and minor ring or little finger similarly provides only a 0 percent rating for unfavorable or favorable ankylosis.   Thus, a compensable rating is not available for the left and right hand disabilities under either DC 5230 for limitation of motion or DC 5227 for ankylosis of the little finger joint.  Nonetheless, the Board must also consider if rating as amputation is warranted and whether an additional rating is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  38 C.F.R. § 4.71a, DC 5230, Note.  

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the criteria for a compensable rating under DC 5156 for amputation of the little finger are met or approximated for any period.  Under DC 5156, a 10 percent rating is prescribed for amputation of the minor little finger without metacarpal resection, at the proximal interphalangeal joint (PIP) or proximal thereto.  A 20 percent rating is prescribed for amputation of the minor little finger, with metacarpal resection (more than one-half the bone lost).  The evidence demonstrates no amputation of the left or right little finger, and there are no symptoms or functional impairment resulting from the left or right little finger disability shown to be analogous to an amputation.  For these reasons, the criteria for a compensable rating under DC 5156 are not met or approximated for the left or right hand disability for the entire rating period.  38 C.F.R. §§ 4.3, 4.7.

The weight of the evidence is against finding that a higher or separate rating is warranted under other potentially applicable DCs based on resulting limitation of motion of other digits or interference with overall function of the hand.  The evidence shows pain associated with the right ring finger, left middle finger, and left ring fingers with normal range of motion and catching of fingers on the range of motion of right ring finger, left middle finger, and left ring finger, and some decreased range of flexion of the right index finger.  There is no indication of ankylosis of multiple or individual digits or amputation of the index finger, long finger, ring finger, or thumb.  See DCs 5216-5227 (rating unfavorable and favorable ankylosis for multiple and individual digits), DCs 5153-5156 (for single finger amputations).  The demonstrated manifestations of the right and left hand disabilities are contemplated by a noncompensable rating.    

The weight of the evidence is against a finding that manifestations of the left and right hand disabilities more closely approximate the criteria for a 10 percent rating under DC 5229, which contains the diagnostic criteria for limitation of motion of the index or long finger.  For limitation of motion in the index finger, if there is a gap of less than one inch (2.5 centimeters) between the fingertip and the palm crease, with the finger flexed to the extent possible, then it is given a 0 percent rating.  38 C.F.R. § 4.71a, DC 5229.  However, if there is a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or with extension limited by more than 30 degrees, then a 10 percent rating is warranted.  Id.  Although a July 2008 private medical examination notes decreased range of flexion for the index finger of the right hand, the range of motion was not recorded, and the Veteran cancelled the VA medical examination scheduled to ascertain the severity of any limitation of motion.  Furthermore, a noncompensable (0 percent) rating contemplates some degree of decreased range of motion of the right index finger.  The evidence does not show a decreased range of motion in either the left or right index or long finger to the degree required for a compensable rating under DC 5229.  For these reasons, the Board finds that the criteria for the maximum 10 percent rating under DC 5229 for the left and right hand disabilities are not met or approximated for any portion of the rating period.  38 C.F.R. §§ 4.3, 4.7. 

Initial Rating Analysis for Left and Right Foot Disabilities

For the entire rating period (i.e., beginning May 1, 2008), the left and right foot disabilities have each been rated at 0 percent (i.e., noncompensable) under 
38 C.F.R. § 4.71a, hyphenated DC 5003-5284.  The hyphenated diagnostic code for the left and right foot disabilities reveals that DC 5003 is assigned for degenerative arthritis as the service-connected injury and DC 5284 is assigned for other foot injuries as the residual disability.  38 C.F.R. § 4.27.  

Under DC 5284, a 10 percent rating is warranted for a foot injury which is moderate in degree.  A 20 percent rating is warranted for a moderately severe foot injury.  A 30 percent rating is warranted for a severe foot injury.  A 40 percent rating may be assigned if there is actual loss of use of the foot.  38 C.F.R. § 4.71a, DC 5284.  Although the schedular criteria do not specifically outline any criteria for a noncompensable (0 percent) rating, a zero percent evaluation is assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.  

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the criteria for a 10 percent rating under DC 5284 for the left and right foot disabilities are met or approximated for any period.  Throughout the rating period, the left and right foot disabilities were manifested by foot pain and intermittent tenderness on the plantar surface with pain twice per year for approximately two days and alleviated by nonsteroidal anti-inflammatory drugs (NSAIDs) without use of correction devices or limitations on daily or occupational activities.  The right foot disability was also manifested by a second distal interphalangeal joint valgus deformity secondary to trauma, and the left foot disability was manifested by a deformity of the left fifth toe that appeared to be a bunion.  Because the disability picture associated with the left and right foot disabilities does not amount to "moderate" foot injury, the assignment of a compensable rating under DC 5284 is not warranted.  

The weight of the evidence is against a finding that the criteria for a 10 percent rating under DC 5280 for unilateral hallux valgus for the left or right foot disability are approximated for any period.  As noted above, there is evidence of a deformity on the left fifth toe that appeared to be a bunion, and a valgus deformity on the second right toe.  A bunion is an abnormal prominence of the inner aspect of the first metatarsal head, accompanied by bursal formation and resulting in a lateral or valgus displacement of the great toe.  See Dorland's Illustrated Medical Dictionary 261 (30th ed. 2003).  Under DC 5280, a maximum 10 percent rating is warranted for unilateral hallux valgus when the condition is severe and disabling to a degree equivalent to amputation of the great toe, or when there has been operation with resection of the metatarsal head.  When the schedular criteria do not specifically outline any criteria for a noncompensable (0 percent) rating, a zero percent evaluation is assigned when the requirements for a compensable evaluation are not met pursuant to 38 C.F.R. § 4.31.  In this case, the evidence neither shows that the bunion deformity on the left fifth toe nor the right second toe valgus deformity was severe and disabling to a degree equivalent to amputation of the great toe, or that there was operation with resection of the metatarsal head; therefore, a compensable rating is not warranted under DC 5280 for the left or right foot disability for any period.  

The weight of the evidence is against finding that the criteria for a 10 percent rating under DC 5276 for acquired flatfoot for the left or right foot disability are met or approximated for any period.  Under DC 5276, acquired flatfoot, a 10 percent rating is warranted for moderate pes planus where the weight-bearing lines are over or medial to the great toes and there is inward bowing of the tendo achillis and pain on manipulation and use of the feet.  38 C.F.R. § 4.71a, DC 5276.  In this case, the evidence shows intermittent pain on manipulation or use of the feet; however, the evidence shows no weight-bearing lines over or medial to the great toes or inward bowing of the tendo Achillis; therefore, a compensable rating under DC 5276 is not warranted.

A higher rating is not warranted under any other potentially applicable rating criteria.  A compensable rating for ankle limitation of motion is not warranted under DC 5270 (for ankle ankylosis) or DC 5272 (for ankylosis of the subastragalar or tarsal joint) because the evidence does not demonstrate ankylosis of the ankle or subastragalar or tarsal joint.  The Veteran has not undergone an astragalectomy; therefore, the 20 percent rating under DC 5274 for astragalectomy is not warranted.  The evidence does not demonstrate malunion of the os calcis or astragalus; therefore, a higher rating under DC 5273 (for malunion of the os calcis or astragalus) is not warranted.  Because there has been no bilateral weak foot, acquired claw foot, metatarsalgia, hallux rigidus, malunion or nonunion of the tarsal or metatarsal bones, or amputation of any toe or hammertoe, the DCs 5170-5173 (for toe amputation), DC 5277 (for weak foot, bilateral), DC 5278 (for claw foot), DC 5279 (for metatarsalgia, anterior (Morton's disease) unilateral or bilateral), DC 5281 (for hallux rigidus, unilateral, severe), DC 5282 (for hammertoe), and DC 5283 (for tarsal or metatarsal bones, malunion of, or nonunion of) are not applicable.  See 38 C.F.R. § 4.71a.  Therefore, a compensable rating is not warranted under other DCs for any period.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Referral Analysis

The Board has considered whether the initial rating appeals warrant referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any functional impairment or symptoms that are not already encompassed by the 0 percent schedular ratings for the left and right hand disabilities under DC 5229-5230, the 0 percent schedular rating for the left and right foot disabilities under DC 5003-5284.  Throughout the rating period, the left and right hand disabilities were manifested by pain associated with the right ring finger, left middle finger, and left ring fingers with normal range of motion and catching of fingers on the range of motion of right ring finger, left middle finger, and left ring finger, and some decreased range of flexion of the right index finger.  The schedular criteria under DC 5230 contemplate limitation of motion of the little or ring finger and assign a 0 percent rating for any such limitation; therefore, any limitation of left or right little or ring finger motion, is adequately considered by the schedular 0 percent rating under DC 5230.  The decreased range of motion of the right index finger is noncompensable under DC 5229; therefore, a separate rating is not warranted.  The criteria and factors at 38 C.F.R. §§ 4.40, 4.45, 4.59, and Deluca are incorporated as part of the schedular rating criteria and are considered in the currently assigned 0 percent schedular ratings.  The 10 percent rating under 
DC 5215 for right wrist tenosynovitis for the entire rating period already considers any limitation of motion of the right wrist.  For these reasons, the Board finds that the schedular criteria are not inadequate to rate the Veteran's left and right hand disabilities, and referral for consideration of extraschedular rating is not necessary.

Also, throughout the rating period, the left and right foot disabilities were manifested by foot pain and intermittent tenderness on the plantar surface with pain twice per year for approximately two days and alleviated by NSAIDs without use of correction devices or limitations on daily or occupational activities.  The right foot 

disability was also manifested by a second distal interphalangeal joint valgus deformity secondary to trauma, and the left foot disability was manifested by a deformity of the left fifth toe that appeared to be a bunion.  The schedular criteria under DC 5284 for other foot injuries considers symptoms associated with foot disability that amount to moderate, moderately severe, or severe impairment due to foot injury.  Lesser symptoms and functional impairment related to foot injury are assigned a 0 percent rating.  38 C.F.R. § 4.31.  Throughout the rating period, the Veteran's symptoms and functional impairment, which are mild, are contemplated in the schedular criteria for the 0 percent rating.  Therefore, the symptoms and/or manifestations and functional impairment related to the Veteran's right and left foot disabilities are fully contemplated and adequately compensated.  For these reasons, the Board finds that the schedular criteria are not inadequate to rate the left and right foot disabilities, and referral for consideration of extraschedular rating is not necessary.

Furthermore, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when there is "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities create such an exceptional circumstance to render the 

schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  


ORDER

A higher (compensable) initial disability rating for the trigger finger of the left hand is denied.

A higher (compensable) initial disability rating for the trigger finger of the right hand is denied.

A higher (compensable) initial disability for left foot plantar fasciitis with heel spur and mid-foot degenerative changes, and left fifth toe fracture is denied.

A higher (compensable) initial disability rating for right foot plantar fasciitis with heel spur and mid-foot degenerative changes, and left fifth toe fracture is denied.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


